Citation Nr: 1825865	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-37 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard



INTRODUCTION

The Veteran had active military service from November 1964 to September 1969, with a prior period of 13 months of unverified service.  He died in August 2013.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA), Pension Management Center in St. Paul, Minnesota.  

In her VA Form 9 dated October 10, 2014, the appellant stated that she wished to have a videoconference Board hearing.  However, in October 23, 2014 correspondence, she stated that she no longer wished to have a Board hearing.  Thus, the Board considers her request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2017).


FINDINGS OF FACT

1.  The Veteran's death certificate states that the immediate cause of death was end-stage liver disease with an underlying condition of Hepatitis C. 

2.  At the time of death, the Veteran was in receipt of service connection for a shell fragment wound of the neck, a scar of the left scapula, and a right knee disability.  

3.  The Veteran's death did not result from any disability incurred in or aggravated by, service or a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.312 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by a letter accompanying the VA Form 21-534EZ which she filed in December 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Legal Criteria

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such a disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312 (a).  A service-connected disability will be considered the principal (primary) cause of death when such a disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was causally related thereto. 38 C.F.R. § 3.312 (b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death. It is not enough to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1).
Factual Background

The Veteran died in August 2013, more than four decades after separation from service.  His death certificate states that the immediate cause of death was end-stage liver disease, with an underlying condition of Hepatitis C.  At the time of death, the Veteran was in receipt of service connection for a shell fragment wound of the neck, a scar of the left scapula, and a right knee disability. 

The Appellant contends that the Veteran underwent a transfusion of Hepatitis-tainted blood during surgery in Vietnam after having been wounded.

The Veteran's STRs reflect that on October 28, 1967, the Veteran was admitted for treatment with a fragment wound of the left neck and left upper back after having been struck by fragments from an exploding grenade.  When he was admitted, the Veteran was spitting up blood; he had not had any loss of consciousness.  The Veteran was taken to the operating room where exploratory surgery of the neck was carried out and the shoulder area wound was debrided.  He was treated with local xylocaine for the debridement of the shoulder, and general fluothane, nitrous oxide, and oxygen for the exploration and suture of the neck wound.  It was noted that there was no artery or nerve involvement.  Sutures were removed on the fourth day post-operation.  

The Veteran's 1969 Report of Medical Examination for separation (ETS (expiration of term of service)) does not note any abnormality of the liver or abnormal laboratory findings.  The Veteran's corresponding Report of Medical History for separation purposes reflects that he denied liver trouble or jaundice.  The Veteran's service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnosis of liver disease or Hepatitis C.  

The earliest clinical notation as to Hepatitis is a 2004 VA record which notes that the Veteran reported that a non-VA Hepatitis C test was positive and indicated his belief that he had been infected by a blood transfusion due to a gunshot wound in Vietnam. 

The claims file also includes October 2013 private clinical correspondence from Dr. G.A. (of Desert Gastroenterology Consultants) in which Dr. G.A. stated that the Veteran had been his patient since February 1999, and had been diagnosed with Hepatitis C in 1994 by liver biopsy and laboratory results.  Dr. G.A. stated that the Veteran "believes he contracted [Hepatitis C] during a blood transfusion received in 1968 in Vietnam while he was recovering from a gunshot wound."  

The claims file also includes a March 2014 VA clinical opinion in which the clinician (a staff physician) opined that it is less likely than not that the Veteran's Hepatitis was incurred in service.  The clinician found that the STRs do not support or suggest that the Veteran had received a blood transfusion during surgery; rather, they reflect a "simple exploration of his neck sternocleidomastoid muscle without complications".  The clinician also noted that the records do not show type and crossing for a blood transfusion, and that the Veteran's course of treatment was uncomplicated (which would not have included significant bleeding requiring a transfusion).  The clinician noted that if the Veteran had undergone complicated surgery requiring a transfusion, treatment of this type would certainly have been noted in the records.  

Analysis

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to the matter on appeal.  The Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or does not show, with respect to the claim.  

The Board has considered the Veteran's statements about receiving a blood transfusion during service and his belief that this alleged blood transfusion was tained and, therefore, the cause of his Hepatitis C.  However, the Board finds that these statemetns are unsupported by the record and are directly contrary to the clinical evidence contemporaneous to service.  

The Board finds that the clinical records contemporaneous to service are more probative than lay statements made years later.  In describing the Veteran's surgery in service, the Appellant has indicated that the Veteran was near death prior to surgery (i.e. tagged on the toe and given last rites by three different chaplains) and that he required a blood transfusion and removal of most of his thyroid.  The Board will assume that the Appellant is reporting statements made by the Veteran, because she has not been shown, nor claimed, to have been present when the events in Vietnam occurred.  

The Board finds that the Appellant is qualified ("competent") to report what her late husband told her and the Board does not doubt the Appellant's credibility or the accuracy of her report.  However, the Board finds that the late Veteran's statements about receiving an in-service blood transfusion are inconsistent with the STRs that indicate no blood transfusion was performed, which is further supported by the March 2014 VA examination report opinion that any in-service blood transfusion would definitely have been documented.  In addition, although the Appellant contends that "most" of the Veteran's thyroid was removed in service, the Veteran, in November 1969, reported that only a "small" piece of the thyroid gland was sliced off, and the STRs are negative for the removal of a large piece of the thyroid (see STRs and November 1969 VA clinical record).  These inconsistencies with the other evidence of record compel the Board to conclude that the statements about receiving an in-service blood transfusion are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  When the Veteran made the statements in question, he was attempting to recollect events that transpired a long time ago when he was undergoing medical treatment.  The passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran was not an accurate historian as to these particular statements. See Caluza, 7 Vet. App. at 510-11.  Therefore the Board is unable to assign probative weight to the assertions that the Veteran received an in-service blood transfusion.

With regard to the October 2013 private clinical correspondence from Dr. G.A, the Board finds that this private opinion cannot be assigned probative weight because it merely repeats the Appellant's and Veteran's beliefs as to a blood transfusion.  Despite the fact that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional,'" Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), it remains true that the mere recitation of a veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality, see LeShore v. Brown, 8 Vet. App. 406 (1996), when the statements are contradicted by the other evidence of record.  Therefore, in this case, any opinion based on the unsupported and less than credible assertion of a blood transfusion in service lacks probative value and cannot serve as the basis for service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (When assessing lay evidence, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board acknowledges the photographs of the Veteran, to include one of him in a bed with what appears to be a bandage around his neck.  The Board does not dispute that the Veteran was injured in service and that he received a Purple Heart for his injuries.  Rather, the Board finds that the Veteran's treatment for his injuries was not as described by the Veteran and Appellant. 

In sum, the most probative evidence is against a finding that the Veteran received a blood transfusion in service.  Thus, he could not have received blood that was tained with Hepatitis C during his medical treatment.

The Board has also considered whether one or more of the Veteran's service-connected disabilities were as likely as not the principal or contributory cause of death.  However, there is not probative evidence that any of his service-connected disabilities, either singly or jointly with some other condition, was the immediate or underlying cause of death. 

Finally, the Board has considered that the Veteran served in Vietnam and is presumed to have been exposed to an herbicide agent.  However, liver disease (cirrhosis) and Hepatitis C are not disabilities for which presumptive service connection is warranted under 38 C.F.R. § 3.309 (e).

The Veteran reportedly had three surgeries prior to service (i.e. circumcision, tonsillectomy, appendectomy (see STRs)), and one surgery in service, which was without a blood transfusion.  He lived for 72 years with less than six of those years during active service.  There is not probative evidence that his Hepatitis C, which first manifested decades after separation from service, was causally related to, or aggravated by service.  

Although the Board does not doubt the sincerity of the appellant's beliefs that the Veteran's death was somehow caused by his service, the preponderance of the evidence is against the claim.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

The Board is grateful for the Veteran's honorable service and regrets that a more favorable disposition is not permitted by law.  


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


